Exhibit 10.4
CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT


This Confidential Separation and Release Agreement (“Agreement”) is made and
entered into by and between Charles Meintjes (“Meintjes”) and Peabody Energy
Corporation, a Delaware corporation (the “Company”) (each a “Party”, together
the “Parties”).
WHEREAS, Meintjes was employed by the Company until his separation on September
18, 2020 (the “Separation Date”);
WHEREAS, Meintjes was an eligible employee who, on February 22, 2019, entered
into a Participation Agreement, as amended by the Addendum to the Participation
Agreement, dated May 8, 2020 (collectively, the “Participation Agreement”) with
the Company in order to become eligible to obtain certain payments and benefits
under the Company’s 2019 Executive Severance Plan (the “Plan”);
WHEREAS, on September 8, 2020, Meintjes received notice pursuant to Section 6 of
the Plan that his employment with the Company would not continue following the
Separation Date (a “without cause” event under the Plan);
WHEREAS, in lieu of the 90 days’ notice of termination pursuant to Section 6 of
the Plan, the Company has paid/will pay Meintjes an amount equal to his base
salary through December 7, 2020;
WHEREAS, the Plan provides that if, but only if, Meintjes enters into (and does
not revoke) a release agreement with the Company, in a form satisfactory to the
Company in its sole discretion, Meintjes will receive certain payments and
benefits as set forth in the Plan;
NOW THEREFORE, for and in consideration of the covenants, undertakings and
release hereinafter set forth, and for other good and valuable consideration,
the sufficiency of which the Parties hereby acknowledge, it is agreed as
follows:
1.Severance Payments. The Company shall provide Meintjes the payments and
benefits set forth in the Plan and as further described on Exhibit A hereto.
Meintjes acknowledges that the Company has no obligation to provide the payments
and benefits set forth in the Plan absent this Agreement and that the payments
and benefits it provides to Meintjes are consideration to which he is not
otherwise entitled.
2.General Release. Meintjes, for himself and his heirs, executors,
administrators and assigns, does hereby irrevocably and unconditionally forever
release and discharge the Company, its predecessors, successors and assigns,
parents, subsidiaries, affiliates and benefits plans and their respective
directors, officers, shareholders, trustees, administrators, employees,
attorneys, representatives and agents (the “Released Parties”), from any and all
actual or potential claims, demands, actions, causes of action or liabilities of
any kind or nature, whether known or unknown, from the beginning of time to the
date of execution of this Agreement, including, but not limited to, all claims
related to or arising out of Meintjes’ employment with the Company (or any
parent, subsidiary or affiliate), or the separation of such employment, whether
such claims, demands, actions, causes of action or liabilities are based on
tort, contract (express or implied) or any federal, state or local law, statute
or regulation, including, but not limited to: (i) the Age



--------------------------------------------------------------------------------





Discrimination in Employment Act, 29 U.S.C. § 621 et seq.; (ii) the Employee
Retirement Income Security Act, 29 U.S.C. § 1001 et seq.; (iii) the Family and
Medical Leave Act, 29 U.S.C. § 2611 et seq., or COBRA; (iv) race, color,
religion, sex, or national origin discrimination under Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2001e et seq., as amended; (v) the Americans
with Disabilities Act, 42 U.S.C. § 12101 et seq.; (vi); the Missouri Human
Rights Act, R.S. Mo. § 213.010 et seq.; (vii) any claims under any other state
or local laws or ordinances similarly relating to discrimination, retaliation,
harassment or the like including, without limitation, claims for breach of
contract, fraudulent inducement, wrongful discharge, constructive discharge,
retaliation, tortious interference with contract, and intentional or negligent
infliction of emotional distress; (viii) any other claims for personal injury,
compensatory or punitive damages or attorney’s fees; and (ix) claims for
computer tampering, including, without limitation, claims under R.S. Mo.
§§ 537.525, 569.095 and 569.099. Except as may be otherwise expressly provided
in this Agreement, this release is intended to cover all possible legal and/or
equitable relief, including, but not limited to, reinstatement, wages, back pay,
front pay, benefits, perquisites, compensatory damages, punitive damages,
liquidated damages, damages for pain or suffering, damages for emotional
distress, damages for loss of consortium, and attorneys’ fees. This release
excludes claims that arise after the Effective Date of this Agreement.
Meintjes agrees not to file or submit against the Released Parties any charge,
claim, complaint, arbitration request, or action to any agency, court,
organization, or judicial forum, including, but not limited to, all federal,
state, and local forums, arising out of any actions or non-actions on the part
of the Released Parties before execution of this Agreement. Meintjes also agrees
not to permit any person, group of persons, or entity to take such action on his
behalf. Meintjes waives and forfeits any right to recovery for any claims
released herein.
Nothing in this Agreement is intended to prohibit or dissuade Meintjes from
reporting possible violations of federal law or regulation to any governmental
agency or entity, or making other disclosures that are protected under the
whistleblower provisions of federal law or regulation. Meintjes does not need
the prior authorization of the Company to make any such reports or disclosures
and Meintjes is not required to notify the Company that he has made such reports
or disclosures.
The provisions of this Section or any other Section in this Agreement shall not
prevent Meintjes from filing a charge with the Equal Employment Opportunity
Commission (“EEOC”), the Securities and Exchange Commission (“SEC”), or other
government agency to the extent Meintjes is permitted to do so by law. Meintjes
further understands that this Agreement does not limit his ability to
communicate with any government agencies or otherwise participate or cooperate
with an investigation conducted by the EEOC, SEC, or other similar agency,
including providing documents or other information, without notice to the
Company. By signing this Agreement, Meintjes understands he is giving up any
rights to receive any remedial and/or monetary relief (for example,
reinstatement, back pay, front pay, emotional distress damages, and punitive
damages) as a consequence of any charge or complaint filed by him or on his
behalf with the EEOC or any other human rights commission and hereby expressly
agrees to provide such benefit or pay any such compensation directly to Company,
except for compensation related to any whistleblower claims to the SEC or other
similar government agency. This Agreement does not prohibit Meintjes from
seeking and obtaining a whistleblower award from the SEC pursuant to 21F of the
Exchange Act.
{20502/00000/2945322.DOCX.}    



--------------------------------------------------------------------------------





3.ADEA Release. Without limiting the above, in exchange for the Company’s
obligations under this Agreement, Meintjes unconditionally waives, releases and
discharges the Released Parties from any and all claims, whether known or
unknown, from the beginning of time to the date of the Employee’s execution of
this Agreement, arising under the Age Discrimination in Employment Act, as
amended, and its implementing regulations (collectively, the “ADEA”). Meintjes
acknowledges that:
(a)this Agreement is written in a manner calculated to be understood by him;
(b)this Agreement represents Meintjes’ knowing and voluntary release of any and
all claims that he might have, including, but not limited to, any claims arising
under the ADEA;
(c)Meintjes has not been asked to release, nor has he released, any claim under
the ADEA that may arise after the date of this Agreement;
(d)the consideration that he will receive in exchange for this Agreement is
something of value to which he is not otherwise entitled;
(e)he is hereby advised to consult with an attorney before signing this
Agreement; and
(f)he understands that he has twenty-one (21) calendar days to consider this
Agreement before signing it, and that he can revoke his release of claims under
the ADEA within seven (7) calendar days of signing it by sending written notice
of revocation to the Chief Human Resources Officer, Peabody Energy, 701 Market
Street, St. Louis, MO 63101.
(g)he understands the day following the date of expiration of the seven (7) day
revocation period is the “Effective Date” of this Agreement.
4.Resignation. As a result of Meintjes’ separation from all positions held with
the Company and its subsidiaries and affiliates as of September 18, 2020,
Meintjes also agrees to resign from all positions as a director or officer of
the Company (or any parent, subsidiary or affiliate). Further, Meintjes
acknowledges that he has taken any additional steps necessary to document such
resignation(s), and will execute any further documents the Company may
reasonably require to effectuate such resignation(s).
5.Non-Admission. Nothing contained in this Agreement shall constitute or be
treated as an admission of any wrongdoing or liability on the part of either
Party.
6.Confidentiality. With the exception of any documents required to be disclosed
by law, the Parties agree they will not disclose or discuss, directly or
indirectly, the terms of this Agreement or the circumstances related thereto,
(collectively referred to as the “Settlement Information”) with any other
person, except with their respective attorneys, accountants, tax advisors and,
in Meintjes’ case, his spouse and, in the Company’s case, its senior management
and directors. In the event the Parties discuss the Settlement Information with
any such permitted person(s), they must direct such person(s) not to disclose
the Settlement Information in violation
{20502/00000/2945322.DOCX.}    



--------------------------------------------------------------------------------





of this Agreement. Notwithstanding any other provision in this paragraph 6,
under no circumstances shall Meintjes disclose the Settlement Information to any
of the Company’s current or former employees, officers, directors, agents or
independent contractors, other than the Company’s Chief Executive Officer, Chief
Human Resources Officer, Chief Legal Officer, and board members.
7.The Participation Agreement. Notwithstanding anything to the contrary herein,
the Parties acknowledge and reaffirm their obligations fully to perform and
abide by the terms of the Participation Agreement (collectively, the “Surviving
Obligations”). If there are any conflicts between this Agreement and the Plan,
this Agreement governs. Meintjes further acknowledges that he will continue to
be bound by the applicable terms of the Restrictive Covenant Agreements he
signed in connection with his 2018, 2019 and 2020 Restricted Stock Unit
Agreements and 2018, 2019 and 2020 Performance Stock Unit Agreements. Company
agrees that Meintjes may advise and negotiate on behalf of his family regarding
the use or disposition of his family lands in South Africa held as of the date
of this Agreement and that this will not be a violation of Paragraph 5 of The
Participation Agreement.
8.Benefits. Other than any rights to which Meintjes may be entitled under the
Participation Agreement, Meintjes acknowledges and agrees that his participation
in any of the Company’s (or any parent’s subsidiary’s or affiliate’s)
disability, life insurance, accidental death and dismemberment, and/or other
related plans shall cease in accordance with the terms of the respective plans,
and that he has been informed that the Company’s Long-Term Disability Plan
requires as a condition of participation that he be “actively at work” and that
he will not, therefore, be eligible to continue to participate in such plan
after the Separation Date. Furthermore, nothing in this Agreement modifies or
affects any rights, if any, that Meintjes may have to be indemnified and held
harmless for his acts and omissions to act as an employee of the Company under
any insurance policy procured and maintained by the Company, any indemnification
agreement with or indemnification policy of the Company or of any other party,
as in effect at any time and from time to time (including, but not limited to,
the Company’s Amended and Restated By-Laws, Article IV, Indemnification), or
under applicable law.
Further, Meintjes agrees that he will continue to be subject to the tax
equalization program for any assignment related payments or Long Term Incentive
payments relating to his international assignment to Australia which began in
2012 and ended in Spring 2017 (“Assignment Period”); and that to the extent U.S.
Federal tax is reduced via the claiming of Foreign Tax Credits (FTC) on his
applicable U.S. tax return, the FTC claimed shall be due back to the Company on
the basis of the tax equalization program as the FTC’s represent foreign taxes
funded by the Company in relation to the Assignment Period.
The Company agrees it will provide Meintjes with assistance in relation to the
preparation and filing of his 2020 and 2021, if applicable U.S. Federal and any
U.S. State and any Australian tax returns at no cost to Meintjes where these
contain income related to the Assignment Period.
In the event any of Meintjes’ tax returns are selected for inspection, review
and or audit by any tax authority in Australia or in the United States and such
tax returns correspond to the Assignment Period or contain any assignment
related payments, including Long Term Incentive Payments attributable to the
Assignment Period, the Company shall, at no cost to Meintjes, make
{20502/00000/2945322.DOCX.}    



--------------------------------------------------------------------------------





available to Meintjes the accounting firm who prepared his taxes for these years
(or other comparable accounting firm) to assist with questions relating to
Meintjes’ assignment related payments in connection with said tax authority’s
inspection, review and or audit.
Further, Meintjes agrees that any adjustments to Australia, U.S. Federal or
applicable State taxes arising from such inspection, review and or audit by any
tax authority in Australia or the United States or any applicable State will
also be handled in accordance with the tax equalization program.
9.Representations and Acknowledgment. Meintjes represents and warrants that
within two weeks following the effective date of this agreement: (a) he will
return to the Company, and will not retain in any format, all documents and
other property of the Company, or any parent, subsidiary or affiliate, that he
had in his possession at any time, including, without limitation, computers,
telephones, mobile digital devices, security access cards, tangible or
electronic files, confidential documents (excluding personal employment related
information), external hard drives, flash drives, notes, notebooks,
correspondence, memoranda, agreements, drawings, records, business plans,
forecasts, financial information, specifications and tangible property (and all
reproductions thereof in whole or in part); (b) he has filed no pending claims
with any court or government agency against any of the Released Parties; (c) he
has not breached any of the terms of the Participation Agreement; (d) he has
properly disclosed to the Company any work-related injury(s); (e) he has been
paid in full all wages due and owing to his for any and all work performed for
the Companies (as defined below) up to the Separation Date; and (f) he has
properly disclosed to the Company all facts or circumstances of which he is
aware that may constitute a violation by any of the Companies of any federal
state or local law.
Meintjes acknowledges that he remains bound by, and that the Company’s
obligation to provide the payments and benefits under this Agreement is
contingent on his compliance with, this Agreement and the Participation
Agreement. If Meintjes breaches this Agreement or the Participation Agreement,
or if he revokes the ADEA release contained in paragraph 3 of this Agreement,
the Company may, in addition to any other remedies it may have, cease performing
or paying any remaining obligations it otherwise owes Meintjes under this
Agreement or the Participation Agreement and reclaim any amounts or benefits
paid to Meintjes under either such agreement, without waiving the releases
provided herein.
10.    Cooperation. Meintjes agrees that,during the Severance Period as defined
in Exhibit A, at the Company’s request, he will cooperate in any pending or
future litigation or governmental inquiry which involves any interests of the
Company, its parents, subsidiaries or affiliates (collectively the “Companies”),
to which he is not a party adverse to the Companies and in relation to which he
has knowledge or information. Upon the request of and at the expense of the
Companies, and upon reasonable notice, Meintjes will testify truthfully in such
proceedings, in any jurisdiction, whether or not such testimony can otherwise be
compelled. Meintjes also agrees to cooperate with the Company in answering
questions which may arise after his Separation Date regarding the status or
background of projects on which he has worked.
11.    Non-Disparagement. Meintjes agrees that he shall not criticize,
denigrate, or otherwise disparage or cause disparagement, or make any
disparaging remarks (“Disparage”), to the media, the general public, or to any
other person or entity about the Companies or their
{20502/00000/2945322.DOCX.}    



--------------------------------------------------------------------------------





officers and directors. The Company will direct those of its employees,
officers, and directors with specific knowledge of this Agreement not to
publicly Disparage Meintjes.
12.    Knowing and Voluntary Agreement. Meintjes represents and acknowledges
that he has carefully read and fully understands all the provisions of this
Agreement, that he is signing this document freely and voluntarily as a
conscious act of his own free will, and that he is under no duress, coercion or
undue influence in executing this Agreement. Meintjes also represents and
acknowledges that he has no legal impediments (including bankruptcies) to fully
and completely settle all claims and to sign this Agreement.
13.    Entire Agreement. This Agreement may not be modified, altered, or changed
except by a written agreement signed by the Parties. The Parties acknowledge
that the Participation Agreement and this Agreement constitute the entire
agreement between them, superseding all prior written and oral agreements.
14.    Severability. If any of the provisions, terms or clauses of this
Agreement are declared illegal, unenforceable, or ineffective, those provisions,
terms and clauses shall be deemed severable, and all other provisions, terms and
clauses of this Agreement shall remain valid and binding upon both Parties.
15.    Counterparts. This Agreement may be executed in separate counterparts and
each such counterpart shall be deemed an original with the same effect as if
both Parties had signed the same document. Facsimile signatures shall have the
same effect as original signatures.
16.    No Transfer of Rights. Meintjes represents and warrants that he is the
sole owner of all claims he has released in this Agreement, and that he has not
assigned or transferred any such claim (or any interest in such claim) to any
other person or entity, and he will indemnify, defend, and hold the Company
harmless for any damages costs or expenses which it, its successors and assigns
may incur if these representations and warranties are incorrect in any respect.
17.    Assignment. The Released Parties may assign this Agreement at any time,
and the Agreement shall inure to the benefit of their respective successors and
assigns. Meintjes may not assign this Agreement.
18.    Choice of Law; Forum Selection.
(a)Any suit, action, or other legal proceeding arising out of or relating to
this Agreement or the Participation Agreement must be brought exclusively in the
Circuit Court of St. Louis County, Missouri or the United States District Court
for the Eastern District of Missouri (the “Selected Fora”) and must not be
commenced or maintained in any other court. The Parties consent to the exclusive
venue and jurisdiction of the Selected Fora for any such suit, action or
proceeding. Meintjes shall update his address with the Company as soon as
possible after a change in address occurs and acknowledges that it is his
responsibility to ensure that the Company has his correct address on file.
{20502/00000/2945322.DOCX.}    



--------------------------------------------------------------------------------





(b)The Parties agree and understand that Missouri has the most substantial
relationship to them, the employment relationship and this Agreement. The
Parties therefore agree and understand that this Agreement will be governed and
construed in accordance with the laws of Missouri, without regard to its laws
concerning choice or conflicts of law.
19.    Drafting. This Agreement shall be construed without regard to the drafter
of the same and shall be construed as though each party to this Agreement
participated equally in the preparation and drafting of this Agreement.
20.    Attorneys’ Fees. Each Party shall be responsible for bearing their own
costs, expenses and attorneys’ fees incurred in connection with suit, action, or
other legal proceeding arising out of or relating to this Agreement or the
Participation Agreement and the completion of this settlement. In the event of
any suit, action, or other legal proceeding to enforce this Agreement or for its
breach, the prevailing party shall be entitled to recover all costs and
attorneys’ fees expended in the prosecution or defense thereof.
21.    Execution of Additional Documents. The Parties agree to execute such
other, further, and different documents as reasonably may be required to
effectuate this Agreement.
22.    Headings. The headings in each paragraph herein are for convenience of
reference only and shall be of no legal effect in the interpretation of the
terms hereof.




{20502/00000/2945322.DOCX.}    



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have executed this Confidential
Separation and Release Agreement on the dates indicated below.




CHARLES MEINTJES






/s/ Charles Meintjes


Date: 09/28/2020






PEABODY ENERGY CORPORATION




By: /s/ Paul V. Richard


Name: Paul V. Richard


Title: CHRO


Date: 09/28/2020


{20502/00000/2945322.DOCX.}    




--------------------------------------------------------------------------------






ESTIMATECharles MeintjesSeverance Provisions (Executive Severance Plan)September
18, 2020 Separation DateSeverance CalculationAnnualBase Salary as
ofIncentiveBonus Earned bySeparation DateOpportunityCalendar
Year$610,000100%$476,114 2019629,000 2018715,808 2017$606,974 Reference
BonusExecutiveSeverance PlanPayments$1,220,000 2.0X Participant's Base
Salary1,213,948 2.0X Reference Bonus73,200 2.0X 6% of Participant's Base
Salary$2,507,148 Total Executive Severance Plan PaymentsOther PaymentsTBD2020
Pro Rata Bonus based on actual (to be paid no later than March 15, 2021) -
$67,261 estimated based on August 2020 forecast46,923 Accrued but unused
vacation (retirement eligible, full remaining balance of 160 hours to be paid by
September 30, 2020)133,700 Pay in lieu of notice for 80 days to be paid by
September 30, 2020$180,623 Total Other PaymentsPayment ScheduleSeverance
Date +65 Days11/23/2020$313,394Severance payment 1 (covers September, October
and November)12/31/2020$104,465Severance payment 211/30/2021$104,465Severance
payment 131/31/2021$104,465Severance payment 312/31/2021$104,465Severance
payment 142/28/2021$104,465Severance payment 41/31/2022$104,465Severance payment
153/31/2021$104,465Severance payment 52/28/2022$104,465Severance payment
164/30/2021$104,465Severance payment 63/31/2022$104,465Severance payment
175/31/2021$104,465Severance payment 74/30/2022$104,465Severance payment
186/30/2021$104,465Severance payment 85/31/2022$104,465Severance payment
197/31/2021$104,465Severance payment 96/30/2022$104,465Severance payment
208/31/2021$104,465Severance payment 107/31/2022$104,465Severance payment
219/30/2021$104,465Severance payment 118/30/2022$104,465Severance payment
2210/31/2021$104,465Severance payment 12Benefits
Group Health - continuation of group health coverage (including medical, dental
and vision) for the shorter of the severance period or 18 months following the
date of Participant's termination of employment; provided the Participant pays
the full cost of coverage under such plans and such coverage shall terminate to
the extent that the Participant is offered or obtains comparable benefits from
any other employer during the continuation period. The Participant shall be
reimbursed by the Company, on an after-tax basis, for the cost of the
Continuation Benefits (except that the reimbursement for his or her required
contributions for COBRA health care continuation shall be reduced by an amount
equal to the cost paid by an active employee for similar coverage under the
Company health plan).
SERA - distribution will be based on the SERA balance as of March 18, 2021.
Equity AwardsPer the terms of the award agreement, the following treatment
applies to the following:

Grant DateOutstanding PSUs at 9/18/20Performance Period Start DatePerformance
Period End DateDays in Performance PeriodSeverance DateDays Completed at
9/18/20Percent Completed at 9/18/20PSUs Prorated at 9/18/20Achievement as of
9/18/2020Estimated
Shares2/9/201819,6851/1/201812/31/20201,0969/18/202099190%17,79914.6%2,5991/2/201924,3231/1/201912/31/20211,0969/18/202062657%13,89313.8%1,9171/2/202086,4001/1/202012/31/20221,0969/18/202026124%20,57515.0%3,08652,2677,602
PSUs: upon a termination without cause or for good reason, a pro-rata portion of
the PSUs based on the number of days the grantee provided services during the
performance period shall become earned and vest on the basis of the relative
achievement of the applicable performance goals and payment will be made at the
end of the performance cycle for each grant
RSUs: upon a termination without cause or for good reason, all unvested RSUs are
forfeited


